      Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 V.                                            §       CRIMINAL NO. 1:12-CR-435-1
                                               §
 TOMÁS YARRINGTON RUVALCABA                    §


DEFENDANT'S REPLY IN SUPPORT OF MOTION TO DISMISS COUNTS 1, 4,
  5, 8, AND 10 BECAUSE THE INDICTMENT IS IMPERMISSIBLY VAGUE


TO THE HONORABLE HILDA TAGLE,
SENIOR UNITED STATES DISTRICT JUDGE:

       NOW COMES, TOMÁS YARRINGTON RUVALCABA, Defendant herein, by

and through his counsel, and submits this reply in support of his motion to dismiss Counts

1, 4, 5, 8, and 10 of the superseding indictment because those counts are impermissibly

vague (Doc. 143).

                                      ARGUMENT

I.     INTRODUCTION.

       The government's opposition (Doc. 145) rests on two fundamental misconceptions,

which we address before turning to the specific counts at issue. First, the government

asserts that an indictment is sufficient if it tracks the words of the statute. As the Fifth

Circuit has recognized, however, an indictment must do more than track the statutory

language when--as here--the statute uses generic terms and the allegation at issue goes to

the "core of criminality" of the offense. United States v. Kay, 359 F.3d 738, 756-59 (5th

Cir. 2004); see, e.g., Russell v. United States, 369 U.S. 749, 765 (1962); United States v.
      Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 2 of 6



Cruikshank, 92 U.S. (2 Otto) 542, 558 (1876); United States v. Pirro, 212 F.3d 86, 99 (2d

Cir. 2000); United States v. Adams, 778 F.2d 1117, 1125 n.12 (5th Cir. 1985). The Kay

principle controls here.

       Second, the government suggests that discovery can cure an insufficient indictment.

Doc. 145 at 1, 4. This is plainly wrong. Just as a bill of particulars cannot save an

insufficient indictment, see, e.g., Russell, 369 U.S. at 770; United States v. Hoover, 467

F.3d 496, 498 n.2 (5th Cir. 2006), neither can discovery. The Fifth Amendment grand jury

clause guarantees that a defendant cannot be "convicted on the basis of facts not found by,

and perhaps not even presented to, the grand jury which indicted him." Russell, 369 U.S.

at 770. The grand jury that indicted Yarrington did not find, and may not even have seen,

the alleged facts contained in the discovery materials the government has made available

to the defense.

II.    COUNT 1.

       On Count 1, the government relies principally on two cases: United States v.

Mitchell, 777 F.2d 248 (5th Cir. 1985), and United States v. Sutherland, 656 F.2d 1181

(5th Cir. 1981).1 Neither supports the government's position. Mitchell provides little detail

about the indictment in that case, but it notes that the RICO count, in addition to reciting

the language of the statute, identified the purposes of the enterprise (importation and

distribution of marijuana) and "delineated fourteen acts of racketeering by date, specified

the participants involved by name, and laid out the elements of the offense." Mitchell, 777


1
 The government also cites United States v. Titterington, 374 F.3d 453 (6th Cir. 2004).
But Titterington involved a statute of limitations issue and has no bearing here.

                                             -2-
     Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 3 of 6



F.2d at 259. That is far more precise information than the RICO conspiracy count provides

here. Sutherland did not involve a challenge to the indictment's "enterprise" allegations;

the appellants instead argued that the indictment did not provide the dates and places

certain acts occurred and did not quote the state bribery statute that formed the basis for

the RICO predicate acts. Sutherland, 656 F.2d at 1197. The "enterprise" allegation in

Sutherland was straightforward: it consisted of "the Municipal Court of the City of El

Paso." Id. at 1191. The indictment in this case provides no similarly clear identification

of the enterprise.

       The government asserts that "[t]he indictment sufficiently alleges the existence of

an enterprise comprised of members of the state government of Tamaulipas, Mexico

independent businessmen including co-defendant Fernando Cano, and the Gulf Cartel Zeta

Drug Trafficking Organization." Doc. 145 at 3. Of course, the indictment does not provide

this specificity concerning the membership of the alleged enterprise; the government's

statement in its brief is in the nature of a bill of particulars, which, as noted, cannot cure a

defective indictment. Moreover, the sprawling nature of the enterprise the government

now describes highlights the absence of any particulars about its structure, functioning, or

continuity. See First Capital Asset Management v. Satinwood, Inc., 385 F.3d 159, 174-75

(2d Cir. 2004).

       Count 1 is plainly insufficient and must be dismissed.




                                              -3-
       Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 4 of 6



III.     COUNTS 5, 8, AND 10.

         On Counts 5, 8, and 10,2 the government does not cite a single case that has upheld

a bank fraud charge that omits the "pretenses, representations and promises" at issue and

fails to specify the respect in which those "pretenses, representations and promises" are

false.    As Yarrington showed in his motion, a number of cases have held similar

indictments insufficient. Doc. 143 at 10-11, 13-14. Counts 5, 8, and 10 must be dismissed

on this ground.

         These counts are also insufficient because they fail to allege materiality. The

government cites a Second Circuit plain-error case concluding that materiality can be

inferred merely from the use of the word "fraud" in the indictment. Doc. 145 at 4-5 (citing

United States v. Klein, 476 F.3d 111 (2d Cir. 2007)). The Fifth Circuit, however, has not

adopted the Klein analysis. In this Circuit, the element of materiality need not be expressly

alleged if it can be inferred from other allegations in the indictment. See, e.g., United States

v. Bieganowski, 313 F.3d 264, 285-86 (5th Cir. 2002) (mail fraud); United States v.

Richards, 204 F.3d 177, 192 (5th Cir. 2000) (mail and wire fraud); United States v.

McGough, 510 F.2d 598, 602 (5th Cir. 1975) (18 U.S.C. § 1001).

         None of these cases suggests that materiality can be inferred simply from the word

"fraud"; rather, they look to the nature of the alleged falsehoods to determine if an inference

of materiality is permissible. As Bieganowski puts it, "an allegation of fraud in an

indictment will be sufficient so long as 'the facts alleged in the indictment warrant an


2
 Because the parties agree that Count 4 must be dismissed as to Yarrington under the rule
of specialty, we do not address it further.

                                              -4-
     Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 5 of 6



inference that the false statement is material.'" 313 F.3d at 285 (quoting McGough, 510

F.2d at 602) (emphasis added); see, e.g., Richards, 204 F.3d at 192-93. Here, no such

inference is possible, because Counts 5, 8, and 10 do not allege what was false in the loan

applications at issue. For this reason as well, the counts are insufficient and must be

dismissed.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully requests that

the Court dismiss Counts 1, 4, 5, 8, and 10 of the superseding indictment.


                                          Respectfully submitted,


                                          /s/ Chris Flood
                                          Chris Flood
                                          Federal I.D. No. 9929
                                          Email: chris@floodandflood.com
                                          FLOOD & FLOOD
                                          914 Preston at Main, Suite 800
                                          Houston, TX 77002
                                          (713) 223-8877
                                          (713) 223-8879 fax

                                          /s/ Mervyn Mosbacker, Jr.
                                          Mervyn Mosbacker, Jr.
                                          Email: mervynmosbacker@yahoo.com
                                          2777 Allen Parkway, Suite 1000
                                          Houston, Texas 77019
                                          (713) 526-2246

                                          ATTORNEYS FOR DEFENDANT




                                            -5-
    Case 1:12-cr-00435 Document 148 Filed on 03/25/20 in TXSD Page 6 of 6




                          CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2020, I electronically filed the foregoing
document with the Clerk of Court using CM/ECF system which will send notification of
such filing to all filing users.


                                      /s/ Chris Flood
                                      Chris Flood




                                        -6-
